Citation Nr: 1021939	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  09-38 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for right hemiplegia, 
secondary to cerebrovascular accident. 

2.  Entitlement to service connection for a disability 
manifested by breathing problems. 

3.  Entitlement to service connection for a heart disability. 

4.  Entitlement to service connection for bilateral hearing 
loss. 

5.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to August 
1972. 
 
This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2009 rating decision of a 
Department of Veterans Affairs (VA) Regional Office (RO) 
which denied the Veteran's claims of entitlement to service 
connection for the disabilities currently on appeal.

In March 2010, the Veteran presented testimony before the 
undersigned Acting Veterans Law Judge.  A copy of the 
transcript has been associated with the claims folder. 

The issues of service connection for bilateral hearing loss 
and tinnitus are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding 
that right hemiplegia, secondary to cerebrovascular accident, 
is related to service. 

2.  The Veteran does not have a disability manifested by 
breathing problems related to service. 

3.  The Veteran does not have a heart disability related to 
service.  


CONCLUSIONS OF LAW

1.  Right hemiplegia, secondary to cerebrovascular accident, 
was not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2009).

2.  A disability manifested by breathing problems was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. § 3.303 (2009).

3.  A heart disability was not incurred in or aggravated by 
service, and may not be presumed to have been incurred 
therein.   38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in April 2008 and September 2008, and 
January 2009, the RO satisfied its duty to notify the Veteran 
under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2009).  Specifically, the RO notified the Veteran 
of: information and evidence necessary to substantiate the 
claims; information and evidence that VA would seek to 
provide; and information and evidence that the Veteran was 
expected to provide.  Those letters also notified the Veteran 
of the process by which initial disability ratings and 
effective dates are established. Dingess v. Nicholson, 19 
Vet. App. 473 (2006). 

VA has done everything reasonably possible to assist the 
Veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2009).  Service treatment records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  As the Board will discuss in 
detail in the analysis below, the Veteran was provided with a 
VA examination in September 2008.  The report of this 
examination reflects that the examiner reviewed the Veteran's 
past medical history, recorded his current complaints, 
conducted appropriate physical examinations, and rendered 
appropriate diagnoses and opinions consistent with the 
remainder of the evidence of record.  The Board, therefore, 
concludes that this examination report is adequate for 
purposes of rendering a decision in the instant appeal.  See 
38 C.F.R. § 4.2 (2009); see also Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  The Veteran and his representative 
have not contended otherwise.  Also, as previously noted, the 
Veteran presented testimony before the undersigned Acting 
Veterans Law Judge in a Travel Board hearing.  Thus, the 
duties to notify and assist have been met.

Analysis

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

Right Hemiplegia

The Veteran contends that he has right hemiplegia, secondary 
to cerebrovascular accident, related to service.

There is no question that the Veteran had a cerebrovascular 
accident in February 2000 and that he currently has 
hemiplegia secondary to that accident.  However, service 
treatment records are completely silent for any hemiplegia or 
cerebrovascular accident.  The Veteran's cerebrovascular 
accident was 28 years after service discharge.  In view of 
the lengthy period without treatment, there is no competent 
medical evidence of continuity of symptomatology and this 
factor weighs against the claim.  Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  Furthermore, there is no competent 
medical evidence that any current disability is related to 
service.  In fact, at his hearing neither the Veteran nor his 
representative indicated how any current disability was 
related to service.  

The Board has considered the Veteran's assertions that his 
hemiplegia is related to his service.  However, as a 
layperson, the Veteran is not competent to give a medical 
opinion on causation or aggravation of a medical condition.  
Bostain v. West, 11 Vet. App. 124 (1998); Routen v. Brown, 10 
Vet. App. 183 (1997); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (noting that a layperson is generally not capable of 
opining on matters requiring medical knowledge).  The Board 
acknowledges that the Veteran is competent to give evidence 
about what he experienced.  Layno v. Brown, 6 Vet. App. 465 
(1994).  Competency, however, must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67 (1997).

The Board finds that the evidence does not show that right 
hemiplegia is related to the Veteran's service.  As the 
preponderance of the evidence is against the claim for 
service connection, the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A Disability Manifested by Breathing Problems and A Heart 
Disability

The Veteran essentially contends that he has a disability 
manifested by breathing problems and a heart disability 
related to service. 

If a cardiovascular disability becomes manifest to a degree 
of 10 percent within one year from date of termination of 
service, such disability shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disability during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  This presumption does not apply in the present case 
as there is no indication of a cardiovascular disability, and 
certainly not one which manifested to a degree of 10 percent 
within one year from service separation, as discussed in 
detail below.  

There is no current evidence, however, of either disability.  
The record consistently shows that the Veteran has had normal 
pulmonary and cardiac evaluations.  Most recently on VA 
examination in September 2008, the Veteran denied a history 
of any pulmonary symptoms and the examiner noted that 
pulmonary evaluation was normal.  As to the claim for a heart 
disability, during the September 2008 examination, the 
Veteran denied any diagnosis of an abnormal heart disability 
and indicated that he had never been treated for a heart 
disability.  He reported no injury or disease before, during, 
or after service.  The examiner noted that there was no heart 
disability found on examination.  

Congress has specifically limited entitlement to service-
connected benefits to cases where there is a current 
disability.  "In the absence of proof of a present 
disability, there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, service 
connection for a disability manifested by breathing problems 
and a heart disability is not warranted.

As noted above, the Veteran is not competent to give a 
medical opinion on diagnosis, causation, or aggravation of a 
medical condition.  Bostain v. West, 11 Vet. App. 124 (1998); 
Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  While the Veteran can 
testify to that which he is competent to observe, he is not 
competent to provide a medical diagnosis for any disability 
associated with his symptoms.  Notably, on examination, the 
Veteran denied symptoms related to his claims. 


As the preponderance of the evidence is against the claims 
for service connection, the claims must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for right hemiplegia, secondary to 
cerebrovascular accident, is denied. 

Service connection for a disability manifested by breathing 
problems is denied. 

Service connection for a heart disability is denied. 


REMAND

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion only when it is 
deemed necessary to make a decision on the claim. 38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009).  See 
also Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  

The Veteran contends that he has bilateral hearing loss and 
tinnitus due to service.  Although service treatment records 
are negative for any complaints or findings of hearing loss 
and/or tinnitus, he asserts that he was exposed to noise 
exposure from gunfire onboard ships.  The Board acknowledges 
that the Veteran is competent to give evidence about what he 
experienced while in service.  Layno v. Brown, 6 Vet. App. 
465 (1994).  Additionally, the September 2008 VA examination 
report noted the presence of tinnitus.  While the record does 
not show any audiograms or notations as to hearing loss, the 
Board notes that the Veteran's statements as to the nature of 
these two disabilities are competent.  Hearing loss and 
tinnitus are subject to lay observation and the Veteran can 
report experiencing symptoms related to these disabilities.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007).  On remand, 
the Veteran should be afforded an examination to determine 
the nature and etiology of any current hearing loss and 
tinnitus. 

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of any current hearing loss 
and tinnitus.  The claims file, to 
include a copy of this Remand, must be 
made available to and reviewed by the 
examiner prior to completion of the 
examination report, and the examination 
report must reflect that the claims 
folder was reviewed.  All indicated 
studies, including an audiological 
evaluation, should be performed, and 
all findings should be reported in 
detail.

The examiner should provide an opinion 
as to whether there is a 50 percent 
probability or greater that current 
hearing loss had its onset during 
service or is related to service, to 
include the Veteran's report of in-
service exposure to loud noise.

The examiner should also provide an 
opinion as to whether there is a 50 
percent probability or greater that 
current tinnitus had its onset during 
service or is related to service, to 
include the Veteran's report of in-
service exposure to loud noise.  

A complete rationale for any opinion 
expressed should be provided in a 
legible report.

2.	Then, readjudicate the Veteran's 
claims.  If action remains adverse to 
the Veteran, provide him and his 
representative with a supplemental 
statement of the case and allow an 
appropriate opportunity to respond. 
Thereafter, the case should be returned 
to the Board. 

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


